IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PA ENERGY VISION, LLC AND BLG            : No. 757 MAL 2015
LEASING, LLC, D/B/A HENRY STREET,        :
A GENERAL PARTNERSHIP,                   :
                                         : Petition for Allowance of Appeal from
                 Petitioners             : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
SOUTH AVIS REALTY, INC.,                 :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.